Citation Nr: 0939682	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  06-18 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased initial rating for left hand grip 
weakness, evaluated as paralysis of the ulnar nerve, 
currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1941 to October 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana 
Regional Office (RO). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As the Veteran's current level of disability is unclear, the 
Board finds that this case must unfortunately be remanded.

By way of background, the Veteran filed the claim at issue 
here in August 2002.  A January 2004 rating decision granted 
service connection for mild left hand grip weakness as 
secondary to the service-connected disability of burn scar on 
the left hand and arm.  This weakness was rated as 10 percent 
disabling under the rating criteria for paralysis of the 
ulnar nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8516 
(2009).  The Veteran filed a timely Notice of Disagreement in 
November 2004.

The Veteran received three VA hand examinations in connection 
with his underlying claim, one each in December 2002, April 
2003, and August 2003.  The examination of August 2003 is the 
most relevant here, as it dealt with the specifics of the 
difficulties the Veteran has with the use of his left hand.  
There, the examiner found that the Veteran had a mild 
inability to fully extend the left second, third, and fourth 
fingers and the distal interphalangeal joints.  The Veteran 
had mild puffiness over the scar from his burn.  The examiner 
found that the Veteran had mild weakness in the grip of his 
left hand, and that this weakness was as likely as not due to 
the service-connected burn scar.

Under VA regulations, a reexamination is required when 
"evidence indicates there has been a material change in a 
disability or that the current rating may be incorrect."  
38 C.F.R. § 3.327(a) (2009).  Here, the Veteran's statements 
indicate that his left hand disability may have worsened.  In 
his November 2004 Notice of Disagreement, the Veteran stated 
that - on account of his left hand weakness - he drops things 
and is not able to hold them.  In his May 2006 appeal to the 
Board, the Veteran stated that he felt his hand weakness and 
restricted movement of his wrist warrants a higher rating.  
He described his inability to extend his fingers, stating 
that such a disability should be considered moderate partial 
paralysis.  

The Board notes that, ordinarily, the passage of time alone 
does not trigger the need for a new examination.  See 
VAOPGCPREC 11-95 (1995); see also Palczewski v. Nicholson, 21 
Vet. App. 174, 182 (2007) ("Although evidence submitted 
between the date of the regional office's decision and the 
Board's review of that decision could, in particular 
instances, conceivably require that a new medical examination 
be provided, the mere passage of time between those events 
does not.").  Here, however, more than six years have 
elapsed since the Veteran's last VA examination.  This fact, 
in conjunction with the Veteran's statements regarding his 
disability, triggers the need for a new VA examination.  

Further, as the Veteran is currently service connected at a 
100 percent rate for asthma, an increased rating for this 
claim would not materially change the benefits he receives.  
If, however, it is shown that the Veteran's left hand 
weakness results in the loss of use of his hand, then he may 
be entitled to special compensation.  See 38 U.S.C.A. 
§ 1114(k) (West 2002) (providing that the loss of use of a 
hand entitles a claimant to special compensation).  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
Hand, Thumb, and Fingers examination to 
determine the current level of the 
Veteran's service-connected weakness in 
the grip of his left hand.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner is 
specifically asked to comment on whether 
the Veteran's service-connected 
disability results in the loss of use of 
his left hand.

2.  The RO should then readjudicate the 
case.  If such action does not resolve 
the claim, a Supplemental Statement of 
the Case should be issued to the Veteran.  
An appropriate period of time should be 
allowed for response.  Thereafter, this 
claim should be returned to this Board 
for further appellate review, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate





action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

